Citation Nr: 1132807	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-11 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 2003 to November 2003 and from December 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in December 2008.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Veteran's claim was remanded for further procedural and evidentiary development in October 2009 and July 2010.  Because the benefit sought remains denied, the claim has been returned to the Board.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's acquired psychiatric disorder service connection claim in 2009 and 2010 to obtain the Veteran's reported psychiatric treatment records and afford the Veteran a relevant VA examination.  The record reflects that the identified records have been obtained, and the VA examination completed.  However, the Board finds that further supporting rationale is warranted for the VA examiner's opinion that the Veteran's currently-diagnosed psychiatric disorder is not related to service.  The examiner found that the Veteran's currently-diagnosed major depressive disorder was unrelated to service based on post-service records reflecting the Veteran's report of pre-service psychiatric symptoms and a family history of mental illness.  

The Board notes that a veteran who served during peacetime for six months or more shall be taken to have been in sound condition when accepted for service, except as to defects noted at the time of acceptance or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304.  In the instant case, the Veteran's service treatment records prior to 2005 fail to reflect any psychiatric abnormalities or reported psychiatric symptoms.  Rather, the Veteran first reported psychiatric symptoms during his February 2005 post-deployment health assessment, including having little interest or pleasure in doing things and feeling down, depressed, or hopeless.  

The Veteran's post-service treatment records include references to both his pre- and post-service psychiatric symptoms.  Specifically, a June 2006 combat veteran case management note, which reflects the Veteran's report of difficulty dealing with life stressors since his return from Iraq.  July 2006 VA treatment records reflect the Veteran's report of a family history of depression and suicide, as well as experiencing physical abuse as a child and "blind rages" in his youth, after which he would have no recollection of the incident.  However, he reported that the onset of his feelings of worthlessness and helplessness, decreased energy, poor concentration, and fatigue occurred in April 2005.  The Veteran was diagnosed with Attention Deficit Disorder; Depression, Not Otherwise Specified; and Impulse Disorder, Not Otherwise Specified.  Furthermore, the treating medical professional noted that the Veteran's experience in Iraq, coupled with his family history of mood disorders and personal stressors, made him vulnerable to his depression and impulse disorders.  December 2008 Vet Center treatment records include a notation that the Veteran was experiencing anger and depression related to his Iraqi service and that the Veteran was experiencing PTSD symptoms.

As referenced above, the Veteran was afforded a VA examination in September 2010, during which he was diagnosed with a recurrent major depressive disorder.  However, the examiner opined that the Veteran's major depressive disorder did not have its onset in service, nor is it otherwise related to service, based on the post-service treatment records reflecting the Veteran's reports of experiencing abuse and rage as a child and youth, as well as his family history of mental health illnesses.

The Board finds that the VA examiner should be asked to clarify whether the evidence of record clearly and unmistakably reflects that the Veteran's major depressive disorder preexisted service.  See 38 C.F.R. § 3.304.  Moreover, as the examiner's opinion suggested that the Veteran's psychiatric symptoms preexisted service, but did not address whether his psychiatric disorder was aggravated beyond its natural progression during service, that should be accomplished, as well.  See 38 U.S.C.A. § 1132;38 C.F.R. §§ 3.304, 3.306.  

Accordingly, the case is REMANDED for the following action:

1.   The Veteran's claims file should be returned to the VA examiner who conducted the Veteran's September 2010 VA examination, if available.  If this examiner is not available, the claims file should be provided to an appropriate VA medical professional for review.  The examiner should also be provided with a copy of this Remand for review.  If it is determined that a new VA examination is necessary, that should be accomplished.

After reviewing this Remand and the claims file, including the September 2010 VA examination report, the examiner is asked to opine whether the Veteran's currently-diagnosed major depressive disorder clearly and unmistakably existed prior to service, and if so, whether the Veteran's major depressive disorder was permanently aggravated beyond its natural progression during service.  

When rendering this opinion, the examiner is asked to consider the Veteran's first report of psychiatric symptoms of record in his 2005 post-deployment questionnaire (with previous service treatment records reflecting no psychiatric abnormalities); the July 2006 VA treatment record reflecting the Veteran's report of the onset of his psychiatric symptoms in 2005, with the treatment provider citing  the Veteran's Iraqi service as a factor in his development of psychiatric symptoms; and the December 2008 Vet Center treatment records characterizing the Veteran's psychiatric symptoms as service-related.

A detailed rationale for any opinion expressed should be provided.  If the examiner determines that a medically-sound opinion cannot be reached, it is requested that an explanation as to why that is so be included.

2.	Then, after reviewing all of the evidence of record and ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If the action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


